United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rocky Mount, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-533
Issued: September 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2008 appellant filed a timely appeal of a November 24, 2008 decision
of the Office of Workers’ Compensation Programs affirming the August 11, 2008 denial of his
claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
traumatic injury on April 28, 2008 in the performance of duty.
FACTUAL HISTORY
On June 21, 2008 appellant, then a 39-year-old mail handler, filed a traumatic injury
claim alleging that on April 28, 2008 he injured his groin area. He did not stop work. In a
statement of the same date, appellant noted that on April 28, 2008 he was breaking down mail
for dispatch and picked up a box weighing over 75 pounds when he felt an uncomfortable feeling
in his groin. He continued to work for the rest of the night and the next day experienced sporadic

sharp pains. Appellant stated that on June 2, 2008 he noticed a lump on his groin area with a
sharp pain that would come and go. After returning to work following his vacation, the sharp
pains continued to come and go while lifting boxes at work. The employing establishment
controverted the claim.
On July 1, 2008 the Office advised appellant of the factual and medical evidence
necessary to establish his claim and allowed him 30 days to submit such evidence. It requested a
physician’s opinion explaining how the alleged work incident caused or aggravated the claimed
injury.
In a July 2, 2008 duty status report, Dr. Walter Douglas Harrison, a Board-certified
general surgeon, noted that on April 28, 2008 appellant was lifting a heavy box and felt soreness
in his groin area. He checked a box “yes” indicating that this history of injury corresponded to
the injury as described by appellant. Dr. Harrison diagnosed left and right inguinal hernia. He
also advised that appellant could return to work full time with lifting restrictions of 70 pounds at
a time.
In a decision dated August 11, 2008, the Office denied appellant’s claim for
compensation finding that the medical evidence did not establish that the claimed groin condition
resulted from the accepted lifting incident.
On September 4, 2008 appellant requested reconsideration. In a May 2, 2008 treatment
note, Dr. Harrison noted appellant’s complaint of left inguinal groin bulge for about six months,
which was growing bigger. He noted slight discomfort when lifting heavy objects, which
appellant performed daily at work. Dr. Harrison found an easily palpable and reducible left
inguinal hernia. On July 2, 2008 he noted treating appellant on May 2, 2008 for bilateral
inguinal hernia, left more symptomatic and larger than right. Dr. Harrison indicated that
appellant’s work required heavy lifting all the time. Appellant first noticed his hernia after he
started working at the employing establishment. His complained of worsening left groin pain
and sought surgery. Dr. Harrison found a moderate to large size left inguinal hernia, tender left
side and a smaller hernia on the right side. In a July 16, 2008 operative report, he performed a
bilateral laparoscopic inguinal hernia repair. Dr. Harrison diagnosed bilateral inguinal hernia,
direct left inguinal and indirect right inguinal hernia. On July 24, 2008 he opined that appellant’s
hernia had “likely been caused and exacerbated by heavy lifting required by his job.”
Dr. Harrison further noted that appellant informed him that he never had trouble with this
problem until the month after he started working at the employing establishment. In a report of
the same date, he noted that appellant still had vague pain in the left groin, greater than the right.
On examination, Dr. Harrison noted a small seroma palpable in the left groin with minimal
tenderness. He indicated that the hernia repairs were healing nicely and that appellant could
return to work on August 11, 2008.
In a decision dated November 24, 2008, the Office affirmed its August 11, 2008 decision,
finding that there was insufficient medical evidence to establish that the bilateral inguinal hernia
condition was causally related to the April 28, 2008 work incident as alleged.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.3
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4
ANALYSIS
The record reflects that appellant lifted a box weighing over 75 pounds at work on
April 28, 2008. However, the medical evidence is not sufficient to establish that lifting the
heavy box caused or aggravated his claimed hernia condition.
On July 24, 2008 Dr. Harrison opined that appellant’s hernia had “likely” been caused
and exacerbated by heavy lifting required at his job. Although this report provides some support
for causal relationship, his opinion is couched in speculative terms and therefore is of diminished

1

5 U.S.C. §§ 8101-8193.

2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

Id.

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

probative value.5 In a report dated July 2, 2008, Dr. Harrison noted that appellant’s work
required heavy lifting all the time. He advised that appellant first noticed his hernia after he
started working at the employing establishment. Dr. Harrison’s examination revealed a moderate
to large left inguinal hernia and a smaller right hernia. To this extent that this report supports
causal relationship, it is of diminished probative value as he did not explain how lifting at work
caused or aggravated his hernia condition. The Board has held that medical reports not
containing rationale on causal relation are entitled to little probative value and are generally
insufficient to meet an employee’s burden of proof.6 Appellant also submitted a July 2, 2008
duty status report from Dr. Harrison who diagnosed left and right inguinal hernia. He advised
that appellant could return to work with lifting restrictions. Dr. Harrison indicated that the
history of injury provided on the form corresponded to appellant’s description of the April 28,
2008 work incident. However, he failed to specifically address the issue of causal relationship or
determine whether lifting a heavy box at work resulted in the diagnosed hernia condition.7 Other
reports of Dr. Harrison did not specifically relate a diagnosed hernia condition to lifting a box at
work on April 28, 2008.
Dr. Harrison did not adequately explain the reasons how lifting at work on April 28, 2008
caused or aggravated appellant’s hernia condition. As noted, a physician’s opinion must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee. Consequently, appellant has not submitted sufficient medical evidence to
establish that he sustained a traumatic injury in the performance of duty.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained a traumatic injury on April 28, 2008 in the performance of duty.

5

Kathy Kelley, 55 ECAB 206 (2004) (the Board has held that opinions such as, the implant “may have ruptured”
and that the condition is “probably” related, “most likely” related or “could be” related are speculative and diminish
the probative value of the medical opinion).
6

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008).

7

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated November 24 and August 11, 2008 are affirmed.
Issued: September 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

